Case 21-10632-MBK              Doc 108      Filed 02/12/21 Entered 02/12/21 18:11:42        Desc Main
                                           Document     Page 1 of 2



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 FOX ROTHSCHILD LLP
 49 Market St.
 Morristown, NJ 07960
 Mark E. Hall, Esq.
 Martha B. Chovanes, Esq.
 Michael R. Herz, Esq.
 mhall@foxrothschild.com
 mchovanes@foxrothschild.com
 mherz@foxrothschild.com
 Telephone: (973) 992-4800
 Facsimile: (973) 992-9125
 Proposed Counsel for L’Occitane, Inc.

 In Re:
                                                             Chapter 11
 L’OCCITANE, INC.,
                                                             Case No. 21-10632
                                   Debtor.
                                                             Judge: Hon. Michael B. Kaplan

                                                             Objections Due: February 26, 2021


             NOTICE OF DEBTOR’ APPLICATION FOR ENTRY OF AN ORDER
                 AUTHORIZING THE EMPLOYMENT AND RETENTION
                OF STRETTO AS ADMINISTRATIVE ADVISOR FOR THE
                  DEBTOR NUNC PRO TUNC TO THE PETITION DATE

          PLEASE TAKE NOTICE that on February 12, 2021, L’Occitane, Inc., debtor and

 debtor in possession (the “Debtor”) in the above-captioned chapter 11 case (the “Chapter 11

 Case”) filed its application (the “Application”) pursuant to section 327(a) of title 11 of the

 United States Code (the “Bankruptcy Code”), Rules 2014 and 2016 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2014-1 of the District of New Jersey

 Local Bankruptcy Rules (the “Local Rules”) for entry of an order authorizing and approving the




 Active\119547535.v1-2/12/21
Case 21-10632-MBK               Doc 108       Filed 02/12/21 Entered 02/12/21 18:11:42                      Desc Main
                                             Document     Page 2 of 2



 employment and retention of Stretto as Administrative Advisor to the Debtor in the above-

 captioned chapter 11 cases nunc pro tunc to the Petition Date.1

            PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested

 must be made in writing and in the form prescribed by the Bankruptcy Rules and Local Rule

 2014-1, and must be filed with this Court and served upon and received by proposed counsel to

 the Debtor at Fox Rothschild LLP, 49 Market Street, Morristown, NJ 07960 (Attn: Mark E. Hall

 and Michael R. Herz) and Fox Rothschild LLP, 2000 Market Street, 20th Floor, Philadelphia, PA

 19103-3222 (Attn: Martha B. Chovanes) no later than February 26, 2021 at 4:00 p.m. (ET).

            PLEASE TAKE FURTHER NOTICE that the Application is being filed on negative

 notice. If no objections are filed and served by the Objection Deadline, the Bankruptcy Court

 may enter an order granting the Application without further notice or hearing.


 Dated: February 12, 2021                                FOX ROTHSCHILD LLP

                                                         Proposed Counsel to the Debtor and Debtor-in-
                                                         Possession

                                                         By:      /s/ Martha B. Chovanes
                                                                  Mark E. Hall, Esq.
                                                                  Martha B. Chovanes, Esq.
                                                                  Michael R. Herz, Esq.




 1
     All capitalized terms not herein defined shall have the meaning ascribed to them in the Application.



 Active\119547535.v1-2/12/21
